UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-7322


VINCENT MICHAEL COLE,

                Plaintiff - Appellant,

          v.

BALTIMORE CITY    POLICE   DEPARTMENT,    (Northeast);   OFFICER
RAFAEL GARCIA,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Paul W. Grimm, District Judge. (8:14-
cv-02787-PWG)


Submitted:   January 19, 2016             Decided:   January 21, 2016


Before WILKINSON, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Vincent Michael Cole, Appellant Pro Se.       Kristen Elissa
Hitchner, BALTIMORE CITY LAW DEPARTMENT, Baltimore, Maryland;
Michael Lawrence Marshall, SCHLACHMAN, BELSKY & WEINER, PA,
Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Vincent   Michael   Cole     appeals    the   district     court’s    order

denying relief on his 42 U.S.C. § 1983 (2012) complaint.                        We

have     reviewed   the    record     and     find   no   reversible        error.

Accordingly, we affirm for the reasons stated by the district

court.     Cole v. Balt. City Police Dep’t, No. 8:14-cv-02787-PWG

(D. Md. Aug. 6, 2015).        We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before   this   court    and     argument    would    not   aid   the

decisional process.

                                                                         AFFIRMED




                                       2